The only feature of the opinion of the Court of Appeals which seems to need a discussion by us relates to a portion of the solicitor's argument to the jury in which he stated: "I have never tried a case where the law abiding, self-respecting citizens have got their attention aroused or their eyes on this Jury as they have in this case. They are calling on you men. * * *" The trial court overruled objection to this statement. The Court of Appeals was of the opinion that this argument comes under the *Page 631 
influence of the case of Bridges v. State, 26 Ala. App. 1,152 So. 51, certiorari denied 228 Ala. 72, 152 So. 54. But we think it comes more properly under the influence of the former appeal in the Bridges case, in which the judgment was reversed on account of the remark of the solicitor as follows: "I said the night after the explosion, or the next day, the cry went up from the city of Birmingham and the State of Alabama, that they wanted to take the life of the man who threw that bomb."225 Ala. 81(13), 142 So. 56, 61. Other cases are also pertinent in this respect. Blue v. State, Ala. Sup., 19 So.2d 11;1 Dubose v. State, 148 Ala. 560, 42 So. 862; Cross v. State, 68 Ala. 476; Dollar v. State, 99 Ala. 236, 13 So. 575; Tannehill v. State,159 Ala. 51, 48 So. 662.
We think the judgment of the trial court should be reversed on the basis of that ruling. This case is therefore remanded to the Court of Appeals for the proper order of reversal.
Reversed and remanded.
All the Justices concur.
1 Ante, p. 73.